IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40776
                         Summary Calendar



JESSE WARE,

                                           Plaintiff-Appellant,

versus

WAYNE SCOTT, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION; RAYMOND THOMPSON,
Warden, Powledge Unit; T. L. WOMACK, Warden, Powledge
Unit; J. D. WHITTEN, Major, Powledge Unit; J. TESLAR,
Lieutenant, Powledge Unit; K. KUYKENDALL, DR.; JAMES
W. BRANCH, M.D.; MERIENE MOSER, Nurse, University of
Texas Medical Branch, Texas Department of Criminal
Justice, Institutional Division; R. DUJAY, Nurse,
University of Texas Medical Branch, Texas Department
of Criminal Justice, Institutional Division; D. YONTS,
Correctional Officer, Powledge Unit; JEREMY CRUTCHER,
Correctional Officer, Powledge Unit,

                                   Defendants-Appellees.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:97-CV-757
                        - - - - - - - - - -

                           June 25, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Jesse Ware, a Texas prisoner (# 395442), appeals from the

dismissal of his in forma pauperis civil rights complaint as


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40776
                                - 2 -

frivolous, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), following a

hearing pursuant to Spears v. McCotter, 766 F.2d 179 (5th Cir.

1985).   Ware asserted that after he fell in the medical ward in

October 1996 and January 1997, correctional employees, including

two nurses, were deliberately indifferent to his medical needs by

failing to provide him proper treatment.

     Although the district court may have improperly discredited

some of Ware’s allegations and Spears-hearing testimony by

relying on Ware’s extensive medical records, see Williams v.

Luna, 909 F.2d 121, 124 (5th Cir. 1990), any such error was

harmless.    See FED. R. CIV. P. 61; Norton v. Dimazana, 122 F.3d
286, 293.    Ware’s assertions about the aggravation of pre-

existing injuries caused by the falls have been and remain too

speculative to support his claims that defendants were

deliberately indifferent, and the records generally show that

Ware has received frequent and intensive medical treatment since

his parole was revoked in 1995.    See Estelle v. Gamble, 429 U.S.
97, 105-06 (1976).    Neither the medical records nor Ware’s own

allegations support a conclusion that any defendant knew that

Ware “face[d] a substantial risk of serious harm and

disregard[ed] that risk by failing to take reasonable measures to

abate it.”    Farmer v. Brennan, 511 U.S. 825, 847 (1994).     The

district court’s dismissal of the complaint was not an abuse of

discretion.    Denton v. Hernandez, 504 U.S. 25, 33-34 (1992).

     All pending motions are DENIED.

     AFFIRMED; MOTIONS DENIED.